 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   JACQUELINE VILLEDA,
                                                           Case No. 2:21-cv-00278-GMN-NJK
 8          Plaintiff(s),
                                                                          Order
 9   v.
                                                                     [Docket No. 18]
10   GEICO INDEMNITY COMPANY,
11          Defendant(s).
12         Pending before the Court is a proposed discovery plan seeking special scheduling review.
13 Docket No. 18.
14         The parties seek a discovery period of nine months measured from the Rule 26(f)
15 conference, a request that is faulty. First, the discovery cutoff is measured from the date of
16 Defendant’s first appearance, not the date of the Rule 26(f) conference. Local Rule 26-1(b)(1).
17 Second, the request for an extended discovery period is not supported by any reasoning of any
18 kind, as is required by the local rules. Local Rule 26-1(a).
19         The discovery plan also seeks a hearing at which to discuss a dispute as to the scope of
20 discovery. See Docket No. 18 at 3. The dispute appears to be whether extra-contractual discovery
21 should be stayed pending resolution of Defendant’s motion to dismiss. See id. at 1-2. A hearing
22 is premature. If Defendant seeks a stay of discovery, it must file a proper motion on that issue.
23         Accordingly, the discovery plan is DENIED and an amended discovery plan must be filed
24 by June 10, 2021.
25         IT IS SO ORDERED.
26         Dated: June 8, 2021
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge

                                                    1
